Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 12-13-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,869,111 to McLaughlin in view of U.S. Patent No. 3,574,265 to Gibbons.

Referring to claim 4, McLaughlin as modified by Gibbons does not disclose the extended position is around 1-3 inches from an end of the decorative hollow body proximal to the hook. However, it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and have the hook at any desired distance from the hollow body in the extended position including the claimed distance of 1-3 inches, so as to yield the predictable result of ensuring the hook is received into the fish’s mouth so as to snag the fish during use.
.
Claims 2-3, 8, 13 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons as applied to claims 1 or 5 above, and further in view of U.S. Patent No. 4,176,489 to Levstik.
Referring to claim 2, McLaughlin as modified by Gibbons further discloses the hollow body is a decorative hollow body – see at 1 in figures 1-4 of McLaughlin, and wherein at least part of the hook – at 4, is disposed inside the decorative hollow body when in the retracted position – see figures 2 and 4 of McLaughlin. McLaughlin as modified by Gibbons does not disclose the guard is disposed entirely inside the decorative hollow body. Levstik does disclose the guard – at 31,32, is disposed entirely inside the decorative hollow body – at 11 – see figures 2-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and add the guard entirely within the decorative hollow body as disclosed by Levstik, so as to yield the predictable result of protecting the guard so as to increase the longevity of the device as desired.

Referring to claim 8, McLaughlin as modified by Gibbons and Levstik further discloses the entirety of the hook is disposed inside the decorative hollow body when in a retracted position – see at 20 in figure 2 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Levstik and add the entire hook inside the hollow body as disclosed by Levstik, so as to yield the predictable result of protecting the hook while making the device safer to the user as desired.
Referring to claim 13, McLaughlin as modified by Gibbons further discloses the guard – at 11, is configured to release the hook – at 4, from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figures 1-4 and page 2 lines 1-9 of McLaughlin and no part of the guard is directly connected to the hollow body – see at 72-76, not in contact with the hollow body – at 36-40 in figures 3 and 6 of Gibbons. McLaughlin as modified by Gibbons does not disclose the entirety of the hook is disposed inside the hollow body when in the retracted position. Levstik does disclose the entirety of the hook – at 20, is disposed inside the hollow body when in the retracted position – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and add the entire hook inside the hollow body when in the retracted position as disclosed by Levstik, so as to yield the predictable result of ensuring the hook does get caught on objects as it moves during use. 

Referring to claim 21, McLaughlin as modified by Gibbons further discloses the housing comprises a substantially cylindrical sidewall extending from the first end to the second end – see at 1 in figures 1-4 of McLaughlin. McLaughlin as modified by Gibbons does not disclose a plate disposed inside the housing, wherein the spring is disposed between the first end of the housing and the plate, wherein the second end of the housing comprises an annular lip extending 
Referring to claim 22, McLaughlin as modified by Gibbons and Levstik further discloses the annular lip forms an aperture – see aperture in the rear of the body as seen in figures 2-3 of Levstik, wherein a portion of the hook – at 20, is disposed inside the housing through the aperture when in a retracted position – see figures 2-3 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Levstik and add the plate as disclosed by Levstik, so as to yield the predictable result of facilitating quick and accurate movement of the hook during use.
Referring to claim 23, McLaughlin as modified by Gibbons and Levstik further discloses the guard and hook are disposed entirely within the hollow body when in the retracted position – see at 20 and 31 in figures 2-3 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Levstik and add the hook and guard entirely within the decorative hollow body as disclosed by Levstik, so as to yield the predictable result of protecting the guard so as to increase the longevity of the device as desired.
.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0058644 to Wulf.
Referring to claim 5, McLaughlin as modified by Gibbons further discloses the hook comprises a longitudinal body – see the hook shank, a curved portion connected to the longitudinal body at a first end – see curved portion of the hook in figures 2 and 4, and a barb – see at 4, disposed at a second end of the curved portion – see figures 2 and 4. McLaughlin as modified by Gibbons does not disclose the guard does not directly engage with the barb to hold the hook in the retracted positon and wherein the guard is configured to release the hook from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook. Wulf does disclose the guard – at 36, does not directly engage with the barb – at 16a-16c, to hold the hook in the retracted positon – see figures 1-4, and wherein the guard is configured to release the hook from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see via item 22 moving vertically perpendicular to the horizontal movement of the hook and lure as seen in figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to 
Referring to claim 12, McLaughlin as modified by Gibbons further discloses the hollow body – at 1, is shaped like a frog, fish, worm, insect – see shaped such as a fish as seen in figures 1-4 of McLaughlin, wherein no part of the guard – at 72-76, is directly connected to the hollow body – at 36-40, not in contact with the hollow body in figures 3 and 6 of Gibbons. McLaughlin as modified by Gibbons does not disclose the guard does not directly engage with the barb to hold the hook in the retracted position. Wulf does disclose the guard – at 36, does not directly engage with the barb – at 16a-16c, to hold the hook in the retracted positon – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and add the guard does not engage with the barb of the hook as disclosed by Wulf, so as to yield the predictable result of ensuring the barb snags the fish upon the fish striking the lure.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons and Wulf as applied to claim 5 above, and further in view of Levstik.
Referring to claim 6, McLaughlin as modified by Gibbons and Wulf further discloses the first end of the housing is sealed – see at front end of 1 in figure 2 of McLaughlin. McLaughlin as modified by Gibbons and Wulf does not disclose a plate disposed inside the housing, wherein the spring is disposed between the first end of the housing and the plate, and wherein the longitudinal body of the hook is connected to the plate. Levstik does disclose a plate – at 25,26,31, disposed inside the housing – see figures 2-4, wherein the spring – at 29, is disposed 
Referring to claim 10, McLaughlin as modified by Gibbons, Wulf and Levstik further discloses the plate – at 31, is a seal against an interior wall surface of the housing – see at 28,31 in figures 3-4 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Wulf and add the plate as disclosed by Levstik, so as to yield the predictable result of facilitating quick and accurate movement of the hook during use.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons as applied to claim 1 above, and further in view of U.S. Patent No. 3,359,625 to Rossnan and further in view of Wulf.
Referring to claim 7, McLaughlin as modified by Gibbons does not disclose the hook comprises a longitudinal body, two curved portions connected to the longitudinal body, a brace connecting the two curved portions, and at least two barbs, wherein one barb is connected to an end of each curved portion and an optional third barb is connected to the brace, and wherein the guard releasably engages with the brace, and one of the barbs on the curved portions, or the optional third barb to hold the hook in the retracted position. Rossnan does disclose the hook comprises a longitudinal body – at 3, two curved portions connected to the longitudinal body – .
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons, Wulf and Levstik as applied to claim 6 above, and further in view of U.S. Patent No. 2,722,764 to Juhrend.
Referring to claim 9, McLaughlin as modified by Gibbons, Wulf and Levstik does not disclose a sealing ring disposed around the plate. Juhrend does disclose a sealing ring – at 15, disposed around the plate – at 14 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons, Wulf and Levstik and add the sealing ring as disclosed by Juhrend, so as to yield the predictable result of protecting the plate during use of the device.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons as applied to claim 1 above, and further in view of U.S. Patent No. 5,890,314 to Peters.
Referring to claim 25, McLaughlin as modified by Gibbons does not disclose the hook comprises a longitudinal body, two curved portions connected to the longitudinal body, and a brace connecting the two curved portions, wherein the guard and brace are configured to releasably engage each other to hold the hook in the retracted position. Peters does disclose the hook comprises a longitudinal body – at 18, two curved portions – at 19,20, connected to the longitudinal body – see figure 1, and a brace connecting the two curved portions – see at 17,30, wherein the guard – at 27,28, and brace – at 17,30, are configured to releasably engage each other to hold the hook in the retracted position – see figure 1 and column 2 line 59 to column 3 line 10. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and add the brace of Peters, so as to yield the predictable result of removably securing the hooks to the lure body as desired.
s 14-17, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Gibbons and further in view of Levstik.
Referring to claim 14, McLaughlin discloses a fishing lure comprising, a decorative hollow body – at 1, a housing disposed inside the hollow body – see at 13,14, the housing having a first end, a second end, and a longitudinal axis – see figures 2-4, a hook – at 4, comprising a shaft and a barb – see at 4 in figures 1-4, the hook extending outwardly of the second end of the housing – see figures 2 and 4, a weedless guard system comprising the decorative body – at 1 and a guard – at 11-12, having a first end and a second end – see figures 2 and 4, the first end of the guard connected to the first end of the housing – see via item 1 in figures 2 and 4, and the second end of the guard connected to the hook – see at 12 in figures 2 and 4, and configured to releasably hold the hook in a retracted position – see figures 2 and 4, and a spring – at 15, disposed inside the housing – see figures 2-4, and configured to move the hook along the longitudinal axis to an extended position when the guard is released – see figures 2-4 and page 2 lines 10-38. McLaughlin does not disclose a plate disposed inside the housing between the first and second ends of the housing, wherein the spring is disposed between the first end of the housing and the plate, wherein the longitudinal body/shaft of the hook is connected to and substantially perpendicular to the plate and the barb is disposed inside the body in the retracted position. Levstik does disclose a plate – at 25,26,31, disposed inside the housing, between the first and second ends of the housing – see figures 2-4, wherein the spring – at 29, is disposed between the first end of the housing and the plate – see figures 2-4, and wherein the shaft of the hook – at 20, is connected to and substantially perpendicular to the plate – at 25,26 – see figures 2-4 and the barb of the hook – at the end of 20, is inside the body in the retracted position – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the 
Referring to claim 15, McLaughlin as modified by Levstik further discloses the housing is disposed inside the decorative hollow body – see figures 1-4 of McLaughlin and figures 2-3 of Levstik, an end of the guard – see at 11 distal from 12 of McLaughlin, is connected to the housing – see indirect connection in figures 1-4 of McLaughlin, and see direct connection of items 72-76 to item 22 in figures 3 and 6 of Gibbons, and does not move relative to the housing – see indirect connection in figures 1-4 of McLaughlin, and the hook is entirely disposed inside the 
Referring to claim 16, McLaughlin as modified by Gibbons and Levstik further discloses the decorative hollow body comprises an aperture – see at the rear end of 1 in figures 1-4 of McLaughlin and – see at the top of 11 in figures 1-4 of Levstik, configured to allow the hook to pass through the aperture when being moved by the spring to the extended position – see figures 1-4 of McLaughlin and figures 2-3 of Levstik.
Referring to claim 17, McLaughlin as modified by Gibbons and Levstik further discloses the weedless guard system – at 11,12, is configured to release the hook – at 4, from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figures 2-3 and page 2 lines 1-10 of McLaughlin.
Referring to claim 19, McLaughlin as modified by Gibbons and Levstik further discloses the hook – at 4, does not move in a substantially arcuate direction when released from the weedless guard system – see figures 1-4 of McLaughlin.
Referring to claim 26, McLaughlin as modified by Gibbons and Levstik further discloses the guard and hook are disposed entirely within the hollow body when in the retracted position – see at 20 and 32 in figures 2-3 of Levstik, the housing comprises a substantially cylindrical sidewall extending from the first end to the second end – see at 1 in figures 1-4 of McLaughlin and – see at 28 in figures 2-4 of Levstik, a first end of the housing is sealed – see at 27,28 in figures 2-4 of Levstik, and  wherein the second end of the housing comprises an annular lip – at .
 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons and Levstik as applied to claim 14 above, and further in view of U.S. Patent No. 2,521,555 to Widmer.
Referring to claim 18, McLaughlin as modified by Gibbons and Levstik does not disclose the barbed end is disposed in contact with an external surface of the decorative hollow body when the hook is in a retracted position. Widmer does disclose the barbed end – at end of 30, is disposed in contact with an external surface of the decorative hollow body – at the rear of 10, when the hook is in a retracted position – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Levstik and add the barbed end of the hook in contact with an external surface of the hollow body in the retracted position as disclosed by Widmer, so as to yield the predictable result of making the device safer to use as desired.

Response to Amendment


3.	The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is sufficient to overcome the rejection of claims 11-19, 24 and 26 based upon U.S.C. 112(a) as detailed in the last office action dated 9-14-21.
affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claims 1, 4, 11 and 14 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: the Gibbons reference US 3574265 discloses the first end of the guard – at 72-76, is directly connected to the first end of the housing – at 22 – see figures 3 and 6 where the guard directly connects to 22,24 forming portions of the first end of the housing – at 12. 
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claims 11-14 and 24 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: the Gibbons reference discloses the guard – at 72-76 has no part directly connected to the hollow body – at 36-40 in figures 3 and 6. Further, items 26,36 are not the same component given the interconnection of components detailed in column 3 lines 13-25 of Gibbons.
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claims 6 and 14 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: the Levstik reference US 4176489 discloses a plate – at 25,26,31, disposed inside the housing – see figures 2-4, wherein the spring – at 29, is disposed between and in contact with the first end of the housing – see at 29 contacting 11-14 in figures 2-4, and the plate – see figures 2-4 with spring in contact with 31, and wherein the longitudinal body of the hook – at 20, is connected to and substantially perpendicular to the plate – at 25,26,31 – see figures 2-4 with the hook/hook shaft – at 20, being substantially perpendicular to the plate – at 26 as seen in figure 3 where the plate – at 26 is substantially vertically aligned with respect to the shaft of the hook – at 20 and therefore is substantially perpendicular. Applicant’s asserts that the angle between items 20 and 26 is about 45 degrees and this does not appear to be accurately . 
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claims 20 and 21 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: Levstik discloses the plate – at 25,26,31, disposed inside the housing – see figures 2-4, the first end of the housing is sealed – see at 27 in figures 2-4, wherein the spring – at 29, is disposed between the first end of the housing and the plate – see figures 2-4 where the housing forming the open central area extending from the front of the lure body to the rear of the hook houses both the plate – at 26 and the spring – at 29. Further, the McLaughlin reference US 1869111 is used to disclose the cylindrical housing as claimed as detailed earlier in paragraph 2 of this office action. Further, claims 20-21 and claim 1 from which they depend do not detail . 
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claim 6 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: McLaughlin discloses the first end of the housing is sealed – see at front end of 1 in figure 2 which provides for sealing of both items 1 and 13,14 as seen in figure 2.
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claims 20 and 26 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: Levstik discloses a first end of the housing is sealed – see at 27,28 in figures 2-4, and  wherein the second end of the housing comprises an annular lip – at 28 proximate 31, to retain the plate within the housing – see figures 2-4 where the housing is sealed via items 31,35 and the plate – at 26 and spring – at 29 are both within the empty space inside the housing formed by items 1,19,28 as seen in figures 2-4 of Levstik.
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claims 2, 23 and 26 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: Levstik discloses the guard – at 31,32, is disposed entirely inside the decorative hollow body – at 11 – see figures 2-4. The claim limitations of the guard being releasably connectable to the hook are in parent claim 1 and as seen earlier in paragraph 2 of this office action the Levstik reference is not used to disclose these claim limitations in that the McLaughlin reference is used to disclose a guard – at 11, having a first end and a second end – see figures 2 and 4, the first end of the guard connected to the first end of the housing – see via item 1 in figures 2 and 4, and the second end of the guard configured to be releasably connectable to the hook – see at 12 in figures 2 and 4, to releasably hold the hook in a retracted . 
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claim 15 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: the decorative hollow body – see figures 1-4 of McLaughlin and figures 2-3 of Levstik, an end of the guard – see at 11 distal from 12 of McLaughlin, is connected to the housing – see indirect connection in figures 1-4 of McLaughlin, and see direct connection of items 72-76 to item 22 in figures 3 and 6 of Gibbons, and does not move relative to the housing – see indirect connection in figures 1-4 of McLaughlin, and the hook is entirely disposed inside the decorative hollow body when in a retracted position – see at 20 in figure 2 of Levstik. Therefore the Gibbons reference is used to disclose the direct connection between the guard and the housing. Further, applicant discusses items 22 as related to items 72,76 of the Levstik reference which reference does not include these reference numerals and therefore applicant’s comments are not commensurate in scope with the prior art as it relates to the claimed invention.  
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claim 16 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: McLaughlin as modified by Levstik discloses the spring is configured to move .
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claims 13 and 17 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: McLaughlin discloses the guard – at 11, is configured to release the hook – at 4, from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figures 1-4 and page 2 lines 1-9 of McLaughlin, where pressure on the lure provides for movement of the hook as seen in figures 1-4 with linear movement of the hook shown in figure 4 and the pressure on the lure – at 11 which would move item 11 towards the lure body and given the orientation of item 11 in figures 1-4 would be a perpendicular direction to the direction of movement of the lure and hook as seen in figures 1-4. Further, claim 13 which depends from claim 1 does not positively require linear movement of the hook given the wording of claims 1 and 13. 
affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claim 19 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: McLaughlin discloses the hook given the orientation of figure 4 does not move in a substantially arcuate direction given the substantial axial movement of the hook as seen in figure 4 of McLaughlin. 
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claim 7 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: the Rossnan reference US 3359625 discloses two curved portions connected to the longitudinal body – see at 5,9,9’ in figure 7, a brace – at 6 and/or 6’, connecting the two curved portions – see connecting hooks together in figure 7, in that items 6,6’ provide for the hooks and curved portions to be connected together in a single assembly and the claims do not positively recite the brace is directly connected to the curved portions. 
The affidavit/declaration under 37 CFR 1.132 filed 12-13-21 is insufficient to overcome the rejection of claim 25 based upon the 35 U.S.C. 103 rejections as set forth in the last Office action because: the Peters reference US 5890314 discloses two curved portions – at 19,20, connected to the longitudinal body – see figure 1, and a brace connecting the two curved portions – see at 17,30, wherein the guard – at 27,28, and brace – at 17,30, are configured to releasably engage each other to hold the hook in the retracted position – see figure 1 and column 2 line 59 to column 3 line 10. Therefore combing the brace and guard of Peters with the device of McLaughlin as modified by Gibbons would provide for removably securing the hooks to the lure body. The combination of these references would not be considered hindsight analysis using the applicant’s original disclosure in that the rejection takes into account only knowledge that was .  

Response to Arguments

4.	Applicant’s claim amendments, declaration under 37 CFR 1.132 and remarks/arguments dated 12-13-21 obviates the 35 U.S.C. 112(a) rejections of claims 11-19, 24 and 26 detailed in the last office action dated 9-14-21.
Regarding the prior art rejections of claims 1-26, applicant’s arguments dated 12-13-21 are substantially similar to the comments detailed in the declaration under 37 CFR 1.132 dated 12-13-21 and therefore see the response to the declaration under 37 CFR 1.132 detailed earlier in paragraph 3 of this office action for response to the remarks/arguments dated 12-13-21.  

Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643